Citation Nr: 0524080	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for hypertension 
claimed as due to penicillin reaction.  

3.  Entitlement to service connection for a disability 
manifested by an irregular heart beat claimed as due to 
penicillin reaction.  

4.  Entitlement to service connection for a gastrointestinal 
disorder to include ulcers and gastroenteritis.  

5.  Entitlement to service connection for disability 
manifested by a reaction to penicillin.

6.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1955.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 RO decision, which 
denied the veteran's claims on appeal.  

It is noted that, with the exception of the bilateral hearing 
loss claim, the RO has previously denied service connection 
for all issues on appeal, in rating decisions of February 
1999 and March 1999.  The veteran did not appeal these 
decisions; thus, they are considered final, with the 
exception that the claims may be reopened if new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  It is observed that the basis for the prior 
rating decisions was that the claims were not well grounded - 
a concept that has since been eliminated by the Veterans 
Claims Assistance Act of 2000 (VCAA).  When the veteran filed 
a claim of service connection for bilateral hearing loss in 
April 2002, the RO - of its own volition, apparently - 
undertook to readjudicate on the merits the formerly denied 
claims as well.  While in the ordinary course of review the 
Board must first decide whether evidence has been submitted 
that is both new and material to reopen the claims, given the 
circumstances presented in this case the Board will proceed 
to consider the claims on the merits.  

In February 2004, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  

All issues, with the exception of the hearing loss issue, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that the veteran's current 
bilateral hearing loss was first clinically manifest many 
years after his discharge from active service; there is no 
competent evidence showing that his bilateral hearing loss is 
related to disease or injury in active service.


CONCLUSION OF LAW

Bilateral hearing loss is not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the RO decision in June 2002, and, as 
explained herein below, strictly complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notices sent to the veteran in April 2002 and 
February 2004, the RO advised the veteran of what was 
required to prevail on his claim for service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to inform it of any evidence or information that he 
would like it to consider relevant to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in June 2002 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claim.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claim was denied and the evidence it had considered 
in denying the claim.  The general advisements were 
reiterated in the statement of the case issued in February 
2003 and the supplemental statement of the case issued in 
March 2005, both of which also contained the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  The statement of the case and 
supplemental statement of the case also provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  As such, 
through these documents, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
service connection claim and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's service medical 
records, as well as VA medical treatment records identified 
by him.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the hearing loss claim.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
audiological examination in March 2004, specifically to 
evaluate the current nature and etiology of the veteran's 
hearing loss.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim of Service Connection for Bilateral 
Hearing Loss

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

B.  Factual Background

A review of the record shows that prior to entering service, 
the veteran worked in part as a carpenter's apprentice.  In 
November 1951 he enlisted in the Navy.  He worked as a 
machinist mate, related to the civilian occupation of a deck 
engineer.  He also completed a five-day fire-fighting course 
at the Naval school in October 1952.  He was stationed aboard 
the U.S.S. Boxer throughout his period of service.  

The veteran's service medical records show that at the time 
of his enlistment physical examination in November 1951, he 
was clinically evaluated as normal (except for a relaxed 
right inguinal ring).  His hearing was 15/15 in both ears.  
Thereafter, throughout service, there were no complaints or 
clinical findings of hearing loss.  At the time of his 
separation physical examination in September 1955, the 
veteran was clinically evaluated as normal.  His hearing was 
15/15 for whispered voice, in both ears.  The veteran was 
separated from service in September 1955.  

Post-service, VA outpatient records dated from 1998 to 2002 
indicate that the veteran had problems with his hearing and 
was evaluated for hearing aids.  In that regard, he was noted 
to have had a history of noise exposure.  A March 1999 
audiological evaluation indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz:  45, 55, 55, 70, and 90 in the right ear, and 
35, 45, 65, 80, and 85 in the left ear.  The speech 
recognition score, per the Maryland CNC word list, was 48 
percent in the right ear and 40 percent in the left ear.  
Another audiological evaluation performed in February 2002 
suggested that his bilateral hearing loss had worsened.  

In April 2002, the RO received the veteran's claim of service 
connection for bilateral hearing loss.  He noted that he had 
worked in the after auxiliary room on an aircraft carrier and 
that he had been wearing hearing aids since he was 50 years 
old.  In November 2003, the veteran's representative 
submitted copies of a manual of Navy enlisted occupations and 
standards for such, to include machinist's mate and fireman 
apprenticeship.  

In March 2004, the veteran underwent a VA audiological 
examination.  He reported that he served during service 
aboard an aircraft carrier in the engineering department and 
that while there he operated the elevators for more than 
three years.  He indicated that, with hydraulic pumps, air 
compressors, fire pumps, and air blowers, there was a lot of 
noise.  He claimed that he was not given hearing protection.  
He reported that after service he was a foreman in a plant 
for 15 years, overseeing and helping others to pour asphalt.  
He stated that he did not use hearing protection on a 
consistent basis.  He next became a fork lift driver for 17 
years and used hearing protection, which consisted of wearing 
ear muffs over his hearing aids (thus amplifying sounds in 
the plant rather than protecting himself from them).  It was 
noted that he had a significant family history of hearing 
loss, with his mother and sisters all wearing hearing aids.  
He reported that he himself had worn hearing aids since 1972, 
which he purchased, and then obtained hearing aids through 
the VA in 1999.  

Audiogram findings indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz:  40, 45, 55, 75, and 95 in the right ear, and 
40, 55, 60, 75, and 85 in the left ear.  The speech 
recognition score, per the Maryland CNC word list, was 68 
percent in the right ear and 48 percent in the left ear.  The 
examiner interpreted the audiology results as indicating from 
mild to profound sensorineural hearing loss in both ears with 
fair (right ear) and very poor (left ear) speech recognition 
scores.  The examiner noted that review of the veteran's 
military medical records did not show hearing loss 
disability.  She opined that, given a review of the record, 
the veteran's significant family history of hearing loss, and 
exposure to a great deal of noise in his post-service 
civilian work, it was less likely than not that his hearing 
loss was related to service.  

C.  Analysis

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hearing loss.  Pertinent 
medical evidence shows that the veteran is currently 
diagnosed with bilateral hearing loss, which meets the 
standards under 38 C.F.R. § 3.385 for consideration as a 
disability for VA purposes.  However, this disability was 
initially manifest many years after his discharge from 
service in September 1955.  Moreover, there is no competent 
evidence showing that bilateral hearing loss is related to 
active service.  A VA medical opinion, with rationale, 
obtained in March 2004 found it less than likely that an 
association existed between the veteran's bilateral hearing 
loss and his period of service.  There is not another medical 
opinion of record to contradict this finding.  

The veteran's own assertion that his bilateral hearing loss 
is attributable to his period of service lacks probative 
value, because he is a lay person and not competent to offer 
an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's bilateral hearing loss became 
manifest years after his service and has not been medically 
linked to service.  As the preponderance of the evidence is 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

With respect to the remaining issues on appeal, remand is 
warranted to obtain contemporary medical opinions as to the 
nature and etiology of the disabilities at issue.

The veteran claims that during service he was hospitalized 
due to a reaction to penicillin and was informed then that he 
was allergic to penicillin.  Service medical records show 
that in December 1952, the veteran was prescribed penicillin 
for tonsillitis.  An undated medical history record, which 
was marked for permanent retention in the health record, 
indicates that he was hypersensitive to penicillin.  VA 
outpatient records dated from 1998 to 2002 indicate that the 
veteran had an allergy to penicillin.  It is the Board's 
judgment that the veteran should be afforded a VA examination 
to ascertain whether his alleged "reaction to penicillin" 
in service constitutes a disability.  Further, a VA examiner 
should address the veteran's claims that his penicillin 
sensitivity led to hypertension, a cardiac disorder (to 
include an irregular heart beat), and a respiratory disorder.

With respect to a respiratory disorder, it is also claimed 
that the veteran's lung problems are attributable to exposure 
to asbestos aboard his ship during service.  Service records 
show that the veteran worked as a machinist mate, and also 
completed a five-day fire-fighting course at the Naval school 
in October 1952.  He was stationed aboard the U.S.S. Boxer 
throughout his period of service.  Post-service, VA records 
show that he took prescription medications for asthma.  In 
view of the foregoing, the veteran should be afforded a VA 
examination in order to ascertain the etiology of his 
respiratory disorder, to include the issue of whether his 
respiratory disorder is attributable to possible asbestos 
exposure during service.

Finally, with respect to a gastrointestinal disorder, the 
veteran claims that the onset of his condition was during his 
period of service.  Service medical records show that on May 
29, 1952, he was hospitalized for sudden acute epigastric 
pain after returning from liberty.  Physical examination 
revealed generalized abdominal rigidity and tenderness.  The 
initial diagnosis was peptic ulcer, with acute perforation.  
He thereafter improved markedly and was discharged to duty on 
June 5, 1952.  The final diagnosis was gastroenteritis, 
acute, food indiscretion.  It is the Board's judgment that 
the veteran should be afforded a VA examination to ascertain 
whether any current gastrointestinal disorder, to include 
ulcers and gastroenteritis, had its onset during his period 
of service.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the current nature 
and likely etiology of his sensitivity to 
penicillin.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings should 
be reported in detail in the examination 
report.  The examiner is requested to 
furnish an opinion as to (a) whether the 
veteran's alleged "reaction to 
penicillin" during service constitutes a 
disability, and (b) the likelihood that 
his sensitivity to penicillin led to 
hypertension, a cardiac disorder (to 
include an irregular heart beat), and a 
respiratory disorder.  A complete 
rationale should be provided for any 
conclusions reached.   

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the current nature 
and likely etiology of any pulmonary 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
clinical findings should be reported in 
detail in the examination report.  The 
examiner is requested to furnish an 
opinion as to (a) the veteran's correct 
pulmonary diagnosis, and (b) the 
likelihood that his pulmonary disorder is 
due to possible in-service exposure to 
asbestos or other disease or injury that 
was incurred during his period of service 
from November 1951 to November 1955.  A 
complete rationale should be provided for 
any conclusions reached.

3.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the current nature 
and likely etiology of any 
gastrointestinal disorder.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report.  The examiner is 
requested to furnish an opinion as to (a) 
the veteran's correct gastrointestinal 
diagnosis, if any, and (b) the likelihood 
that his gastrointestinal disorder is 
related to disease or injury that was 
incurred during his period of service from 
November 1951 to November 1955.  A 
complete rationale should be provided for 
any conclusions reached.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


